DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s confirmation of the election with traverse of claims 1-7 in the reply filed on November 10, 2022 is acknowledged.  
The Applicant argues that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because claims 1-7 are drawn to a composition, while claims 8-16 are drawn to a method.  Thus, the determination of patentability of Invention I (claims 1-7) and Invention II (claims 8-16) would require searches in searching different classes/groups or electronic resources, or employing different search strategies or search queries; and the prior art applicable to one invention would not likely be applicable to another invention.  The above reasons support that a search of all the claims would impose serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.  

Response to Amendments/Arguments
The withdrawal of claims 8-16 and the addition of claims 17-20, as filed on November 10, 2022, are acknowledged.  Because claims 19-20 are grouped in Invention II that are non-elected, they are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's arguments, see Remarks filed on November 10, 2022, with respect to rejections based on Rowell reference have been fully considered but they are not persuasive.
The Applicant argues that “the Examiner has impermissibly made a number of selections and picked and chosen from a very extensive laundry list of possibilities to arrive at the use of a fluorinated aromatic sulfonic acid of general formula (I) as set forth in claim 1”.  However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See also MPEP 2131.02.
The Applicant further argues that “None of the acids of the Rowell et al working examples amount to a disclosure or suggestion of the presently claimed acids.”  However, NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowell et al. (US20170255102).
Regarding claim 1, Rowell discloses a photoresist pattern trimming composition (abstract), comprising a polymer (paragraph 0012), an aromatic sulfonic acid (paragraph 0025), and an organic-based solvent system (paragraph 0017), wherein the aromatic sulfonic acid is of the following formula (paragraph 0025):

    PNG
    media_image1.png
    200
    227
    media_image1.png
    Greyscale

wherein: Ar1 represents a substituted or unsubstituted aromatic group; R1 independently represents a halogen atom; a represents an integer of 5; and b represents an integer of 1, a+b is 6, and 5 of R1 are independently a fluorine atom bonded directly to an aromatic ring carbon atom.
Regarding claim 2, Rowell discloses wherein the aromatic sulfonic acid is of the following formula (paragraph 0025):

    PNG
    media_image1.png
    200
    227
    media_image1.png
    Greyscale

wherein: Ar1 represents a substituted or unsubstituted aromatic group, R1 independently represents a halogen atom; a represents an integer of 5, and 5 of R1 are independently a fluorine atom (paragraph 0025).
Regarding claim 3, Rowell discloses wherein R1 independently represents a fluorine atom (paragraph 0025).
Regarding claim 4, Rowell discloses wherein the polymer comprises a repeat unit formed from a vinyl aromatic monomer (paragraph 0014).
Regarding claim 5, Rowell discloses wherein the organic-based solvent comprises a monoether (paragraph 0017).
Regarding claim 6, Rowell discloses wherein the organic-based solvent further comprises an alcohol and/or an ester (paragraph 0019).
Regarding claim 7, Rowell discloses wherein the composition is free of polymeric acids and polymeric acid generators (claim 8).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a composition wherein an R1 represents trifluoromethyl, in the context of the instant claim.  The closest cited prior art of Rowell discloses wherein a represents an integer of 1 when an R1 represents trifluoromethyl (rows 3, 5 and 6 in the right column on page 7), which is different from a representing an integer of 2 or more as required by claim 1, upon which the instant claim depends. 
Regarding claim 18, it is dependent from claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713